

116 HR 7872 IH: Responsible Borrowing Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7872IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Grothman introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to authorize institutions of higher education to limit the amount of a Federal loan that an enrolled student may borrow.1.Short titleThis Act may be cited as the Responsible Borrowing Act of 2020. 2.Institutional determined limitsSection 455(a) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)) is amended by adding at the end the following new paragraph:(4)Institutional Determined Limits(A)In GeneralNotwithstanding any other provision of this Act, an institution of higher education (at the discretion of a financial aid administrator at the institution) may prorate or limit the amount of a loan any student enrolled in a program of study at that institution may borrow under this part for an academic year—(i)if the institution can reasonably demonstrate that student debt levels are or would be excessive for such program by using the most recently available data for the average starting salary in the region in which the institution is located for typical occupations pursued by graduates of such program from the Bureau of Labor Statistics, the applicable State agency, or the institution;(ii)in a case in which the student is enrolled on a less than full-time basis or the student is enrolled for less than the period of enrollment to which the annual loan limit applies under this part, based on the student’s enrollment status;(iii)based on the credential level (such as a degree, certificate, or other recognized educational credential) that the student would attain upon completion of such program; or(iv)based on the year of the program for which the student is seeking such loan.(B)Increases for Individual StudentsUpon the request of a student whose loan amount for an academic year has been prorated or limited under subparagraph (A), an eligible institution (at the discretion of the financial aid administrator at the institution) may increase such loan amount to an amount not exceeding the annual loan amount applicable to such student under this part for such academic year if such student demonstrates special circumstances or exceptional need.(C)Rule of constructionNothing in this paragraph shall be construed to authorize a proration or limiting of loan amounts by an institution of higher education because of a student’s race, color, religion, sex, marital status, age, disability, or national origin..